04. V - IS
                                ELECTRONIC RECORD                           ObS »/S
                                                                            047-/5"
C0A#       01-13-00408-CR                        OFFENSE: 42.09 (Cruelty to Animals)

STYLE:     Wydell Dixon v. The State of Texas COUNTY:            Galveston

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 56th District Court


DATE: 12/16/2014                  Publish: YES   TC CASE #:      12CR0748




                         IN THE COURT OF CRIMINAL APPEALS
                                                                               ofc*-/r
                                                                               ©65-/f
STYLE:    Wydell Dixon v. The State of Texas          CCA#:

         Af>f>E) I AHT^S              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:      p^i/^Qjr                                   SIGNED:                       PC:

JUDGE:      fiAi U^^A^                                PUBLISH:                      DNP:




                                                         rf/>f>eUtiMTX*             MOTION FOR
                                                   REHEARING IN CCA IS:    Cft-tyi'd*/
                                                   JUDGE:     rc          ^vn* n. g<v<r


                                                                            ELECTRONIC RECORD